In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-311V
                                    Filed: October 20, 2016
                                        UNPUBLISHED

****************************
PATRICIA ZUCKERMAN,                     *
                                        *
                    Petitioner,         *      Joint Stipulation on Damages;
v.                                      *      Influenza;
                                        *      Guillain-Barre Syndrome; GBS;
SECRETARY OF HEALTH                     *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
William E. Cochran, Jr., Black, McLaren, Jones, Ryland & Griffee, P.C., Memphis, TN,
for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On March 9, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a result
of receiving her September 29, 2014 influenza (“flu”) vaccination. Petition at 7;
Stipulation, filed October 19, 2016, at ¶ 4. Petitioner further alleges she experienced
the residual effects of her injury for more than six months and that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 7; Stipulation at ¶¶ 4-5. “Respondent denies that the flu vaccine
caused petitioner to suffer from GBS or any other injury or her current condition. ”
Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on October 19, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        •   A lump sum payment of $137,556.91, which amount represents
            compensation for first year life care expenses ($22,556.91) and pain and
            suffering ($115,000.00), in the form of a check payable to petitioner; and

        •   An amount sufficient to purchase the annuity contract described in
            paragraph 10 of the stipulation.

       These amount represents all elements of compensation to which petitioner would
be entitled under § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2